DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
 
Response to Amendment
	3.	Amendments to claims 1-4, 6-11, 15, 16, 18, and 19 have been added in the response submitted on January 4, 2020. Claims 5, 14, and 17 are canceled. Claims 1-4, 6-13, 15, 16, and 18-20 are pending and under consideration. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	The dependency is unclear – is claim 19 dependent on claim 1 or claim 18? Furthermore, the term “heat-sensitive metallic substrate" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	 Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	5.	Claims 1-4, 6-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iijima et al. (US 2013/0143032 A1).  
         	Iijima et al. disclose a rust-preventive coating comprises two layers of coatings (equivalent to the coating system of the claimed invention) contacted with each other, wherein among the two layers of coatings, a first coating (equivalent to the first composition of the claimed invention) as a coating at an inner layer side is obtained from a first paint composition that contains a first metal-based powder and a first binder component, among the two layers of coatings, a second coating (equivalent to the second composition of the claimed invention) as a coating at an outer layer side is obtained from a second paint composition that contains a second metal-based powder and a second binder component, and compositions are different between the first metal-based powder and the second metal-based powder. The first metal-based (equivalent to the non-aqueous solvent of the claimed invention as recited in claim 1) thereby being wettable to a member to be painted during the coating operation, and a coating having high adhesive property can be achieved.  In addition, containing the organic solvent allows wide variety of additive agents to be utilized when they are added to make the paint. Although the thickness of the rust-preventing coating is not particularly limited, the thickness is preferred to be within a range of 4 to 60 microns. The manufacturing method for the rust-preventive coating is not limited and the first coating is formed on the substrate and the second coating is formed thereon so as to contact therewith, and it is thus a common practice to form a liquid layer comprised of the first paint composition on the substrate thereby forming the first coating from that liquid layer, and form a liquid layer comprised of the second paint composition on the formed first coating thereby forming the second coating from that liquid layer(indicating the second coating layer is applied before the first coating layer is cured).  Details of the curing process are also to appropriately be configured on the basis of compositions of respective paint compositions.  Such details may include heating and/or radiating an energy ray such as ultraviolet ray and electron beam.  A certain composition of the paint composition may be cured merely by being exposed to the air (indicating that the coatings are capable of curing at ambient temperatures, i.e., at temperatures below 100oC). The overcoat layer is preferred to be a transparent one, i.e. a clear coat layer, so as not to diminish the color tone of the underlying rust-preventive coating.  Specifically, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 6-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al. (US 2013/0143032 A1).  
         	Iijima et al. disclose a rust-preventive coating comprises two layers of coatings (equivalent to the coating system of the claimed invention) contacted with each other, wherein among the two layers of coatings, a first coating (equivalent to the first composition of the claimed invention) as a coating at an inner layer side is obtained (equivalent to the second composition of the claimed invention) as a coating at an outer layer side is obtained from a second paint composition that contains a second metal-based powder and a second binder component, and compositions are different between the first metal-based powder and the second metal-based powder. The first metal-based powder comprises a first zinc-based powder comprising one or more selected from zinc powders and zinc alloy powders, and the second metal-based powder comprises: a second zinc-based powder comprising one or more selected from zinc powders and zinc alloy powders; and a second aluminum-based powder comprising one or more selected from aluminum powders and aluminum alloy powders. The rust-preventive coating contains the first metal-based powder in the first paint composition in an amount of 20 mass % or more and 60 mass % or less, and contains an amount of the second metal-based powder in the second paint composition is 20 mass % or more and 60 mass % or less. The rust-preventive member comprising the rust preventive coating is applied on a substrate. The first paint composition according to the present example contains organic solvent (equivalent to the non-aqueous solvent of the claimed invention as recited in claim 1) thereby being wettable to a member to be painted during the coating operation, and a coating having high adhesive property can be achieved.  In addition, containing the organic solvent allows wide variety of additive agents to be utilized when they are added to make the paint. Although the thickness of the rust-preventing coating is not particularly limited, the thickness is preferred to be within a range of 4 to 60 microns. The manufacturing method for the rust-preventive coating is not limited and the first coating is formed on the substrate and the second coating is formed thereon so as to contact therewith, and it is thus a common practice to form a liquid layer comprised of the first paint composition on the substrate thereby forming the first coating from that liquid layer, and form a liquid layer comprised of the second paint composition on the formed first coating thereby forming the second coating from that liquid layer (indicating the second coating layer is applied before the first coating layer is cured).  Details of the curing process are also to appropriately be configured on the basis of compositions of respective paint  (indicating that the coatings are capable of curing at ambient temperatures, i.e., at temperatures below 100oC). The overcoat layer is preferred to be a transparent one, i.e. a clear coat layer, so as not to diminish the color tone of the underlying rust-preventive coating.  Specifically, types of the overcoat layer are categorized into inorganic ones, such as using metallic oxides (or precursor substances thereof) including colloidal silica (silica sol) and titania sol or phosphoric salts, and organic ones comprised of thin resin coatings (e.g. polyester, acrylic resin, epoxy resin, phenol resin, polyurethane, melamine resin, fluorine resin and other resins), wherein any type may be used.  The thickness thereof may commonly be, such as, but not limited to, within a range of about 0.1 to about 30 microns.  In general, the overcoat layer is applied by coating and drying the process liquid, and the coating may be performed depending on the shape of the substrate by appropriate means such as dipping, spraying and roll-coating.  The drying may commonly be drying by heating. (See Abstract and paragraphs 0010, 0012, 0013, 0017, 0020, 0024, 0025, 0026, 0028, 0035, 0036, 0048, 0061, 0078, 0082, 0087, 0089, 0090, and 0091). 
	With regards to the limitations that the coating system is configured for curing at temperatures of 20-100oC, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.



Response to Arguments
7.	Applicant's arguments filed on January 4, 2021 have been fully considered but they are not persuasive. Applicants traverse the rejection of claims 1-4, 6-13, 15, 16, and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Iijima et al. (US 2013/0143032 A1) and submit that the lijima coating does not utilize a second aqueous coating applied to a first uncured layer, but instead requires the first layer to be cured .
First, the Examiner would like to point out that lijima specifically states that the manufacturing method for their rust-preventive coating is not limited and the first coating is formed on the substrate and the second coating is formed thereon so as to contact therewith, and it is thus a common practice to form a liquid layer comprised of the first paint composition on the substrate thereby forming the first coating from that liquid layer, and form a liquid layer comprised of the second paint composition on the formed first coating thereby forming the second coating from that liquid layer (indicating the second coating layer is applied before the first coating layer is cured) and that the details of the curing process are appropriately configured on the basis of compositions of respective paint compositions and that such details may include …….a certain composition of the paint composition may be cured merely by being exposed to the air (indicating that the coatings are capable of curing at ambient temperatures, i.e., at temperatures below 100oC).
Second, the entire disclosure of the prior art reference can be used in a prior art rejection and not just the preferred examples of the reference. 
Third, as previously pointed out, the patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The structure implied by the newly added process steps has been considered and it is unclear what distinctive structural characteristics are imparted to the final product. Once a product appearing to be substantially identical is found and a 35 USC 102 rejection has been made, the burden shifts to the Applicant to show an 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEEBA AHMED/Primary Examiner, Art Unit 1787